Citation Nr: 0030999	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-11 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) 
benefits based on the veteran's alleged recognized guerrilla 
service from May 1942 to July 1945.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had verified active service from February 1912 to 
March 1920; he died in September 1968.  The appellant is his 
surviving spouse.  This matter comes to the Board of 
Veterans' Appeals (Board) from determinations of the 
Department of Veterans Affairs (VA) Manila Regional Office 
(RO).


FINDINGS OF FACT

1.  The service department has certified that the veteran did 
not have service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U.S. Armed Forces, and the record contains no other 
objective evidence that he had recognized guerrilla service 
in World War II.

2.  The veteran died in September 1968 from uremia due to 
"salt-losing" nephritis; other significant conditions 
contributing to his death were bronchopneumonia and 
moderately advanced pulmonary tuberculosis (PTB).

3.  At the time of his death, service connection was not in 
effect for any disability.

4.  The record contains no competent medical evidence to show 
that a service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.

5.  The evidence of record does not show that the veteran was 
in receipt of compensation at the time of death for service-
connected disability that was rated totally disabling on 
either a schedular or unemployability basis for a period of 
10 years immediately preceding death, or that he was so rated 
for a period of not less than 5 years from the date of his 
discharge or other release from active duty.

6.  During his lifetime, the veteran's claims of service 
connection for PTB were denied in final December 1926 and 
April 1931 rating decisions; the evidence does not show, nor 
has the appellant contended, that the veteran would have been 
in receipt of a 100 percent disability rating but for clear 
and unmistakable error (CUE) in those rating decisions.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to VA benefits based on the 
veteran's alleged military service from May 1942 to July 
1945.  38 C.F.R. §§ 3.8, 3.9, 3.203 (1999).

2.  A service-connected disability did not cause or 
contribute to the veteran's death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).

3.  The criteria for an award of DIC benefits are not met.  
38 U.S.C.A. §§ 1318, 5107 (West 1991); 38 C.F.R. § 3.22 
(1999), and as amended.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record shows that in April 1926, the veteran 
filed a claim of service connection for pain in the chest and 
a continual cough.  On his original application, he indicated 
that his respiratory disability had begun in service in 
approximately 1920.  He explained that he had not filed a 
claim for benefits sooner, because he had been unaware of his 
potential entitlement.  

In connection with his claim, the VA (then the U.S. Veterans 
Bureau) obtained information from the veteran's service 
medical records pertaining to his period of service from June 
1919 to March 1920.  These records showed that in January 
1920, the veteran was treated for syphilis.  At the time of 
his discharge from service in March 1920, no physical defects 
were noted.  

In November 1926, the veteran underwent VA medical 
examination which revealed infiltration of both upper lungs.  
The diagnosis was moderately advanced PTB.  In a December 
1926 decision, the veteran's claim was denied on the basis 
that his PTB was not incurred in or aggravated by service and 
had not shown to be present within the applicable presumptive 
period.

In December 1930, the veteran again claimed entitlement to 
service connection for a pulmonary sickness, which he argued 
had been present since his military service.  In support of 
his claim, VA obtained additional information from the 
veteran's service medical records pertaining to his period of 
service from February 1912 to June 1919.  These records 
showed that the veteran was treated in April 1912 for ascaris 
lumbricoides, in November and December 1913 for acute 
gonorrhea, in January 1915 for malaria and ascaris 
lumbricoides, from January to March 1916 for syphilis, in 
March 1916 for tonsillitis, in August and September 1917 for 
diarrhea, and in November 1918 for acute influenza.  At the 
time of his discharge from service in June 1919, no physical 
defects were noted.  

On January 1931 VA medical examination the veteran reported 
that he had experienced chest symptoms since his military 
service.  On examination, there was no evidence of 
infiltration or consolidation.  The diagnosis was no evidence 
of PTB.  By April 1931 decision, the veteran's claim was 
denied on the basis that no disability was then shown.  

In July 1950, the veteran filed application for nonservice-
connected pension benefits.  It is noted that on his 
application, he indicated that he had served from February 
1912 to May 1920; he did not report any military service 
during World War II.  In support of his application, he 
submitted a July 1950 medical certificate showing that he 
reported difficulty breathing since his military service.  
The diagnoses included bronchial asthma.  On VA medical 
examination in September 1951, X-ray studies showed minimal 
PTB.  The diagnoses included minimal right PTB, activity 
undetermined, and bronchial asthma, moderately severe.   

By November 1951 rating decision, the RO awarded the veteran 
nonservice-connected pension benefits.  His nonservice-
connected disabilities included PTB (100 percent disabling); 
bronchial asthma (30 percent disabling); rhinitis, cataracts, 
hearing loss, and nephritis (all rated zero percent 
disabling).

In February 1958, the veteran underwent VA medical 
examination to determine his continued entitlement to pension 
benefits.  At that time, chest X-ray revealed minimal 
stationary lesions in the right upper lung field and old 
pleurisy.  The diagnoses included minimal PTB, inactive.  By 
April 1958 rating decision, the RO confirmed the veteran's 
entitlement to pension benefits.

In June 1967, the veteran filed a claim of entitlement 
special monthly pension based on the need for aid and 
attendance of another person or by reason of housebound 
status.  In support of his claim, he submitted a September 
1967 VA hospitalization report which showed that he had been 
treated for moderately advanced PTB and benign prostatic 
hypertrophy with urinary retention.  On VA medical 
examination in January 1968, the diagnoses included chronic 
nephritis, generalized arteriosclerosis with mild 
hypertension, cerebral arteriosclerosis, and minimal PTB, 
probably inactive.  By January 1968 rating decision, the RO 
awarded special monthly pension.  

In September 1968, the veteran died.  The cause of death 
listed on his death certificate was uremia due to "salt-
losing" nephritis.  Other significant conditions 
contributing to death were bronchopneumonia and moderately 
advanced PTB.  

In December 1968, the appellant submitted a claim of 
entitlement to nonservice-connected death pension benefits.  
Later that month, the RO granted her claim, awarding 
nonservice-connected death pension benefits, effective in 
October 1968.  

Effective in January 1970, the appellant's pension benefits 
were terminated based on the RO's finding that she had 
entered into a marital relationship with another man after 
the veteran's death.  The appellant subsequently filed 
several requests for reinstatement of her pension benefits, 
alternatively denying her subsequent marital relationship 
altogether and then claiming that the marital relationship 
had ended when her common-law husband had abandoned her.  In 
June 1987, her pension benefits were reinstated pursuant to a 
change in the applicable law.  See Pub. L. No. 91-376, § 4, 
84 Stat. 787, 789 (1970) (codified at 38 C.F.R. § 103(d) 
(1987) (generally providing that remarriage of a widow of a 
veteran shall not bar VA benefits if the remarriage has been 
terminated).  She appealed the effective date assigned for 
her reinstated death pension benefits; her appeal was denied 
by the Board in a September 1992 decision.  

In February 1997, the appellant filed a claim of service 
connection for the cause of the veteran's death, arguing that 
"his death was contributed by smoking wherein he was given 
four cartoons [sic] a month (FREE)" by the military.  She 
stated that she was married to the veteran from August 1954 
until his death in September 1968, and that during that time, 
he smoked two packs of cigarettes daily and had been provided 
four free cartons of cigarettes monthly by the U.S. 
Government.  She also indicated that he purchased additional 
cigarettes from the "US Army PX."  

In support of her claim, she submitted an excerpt from a 
publication of The American Legion detailing a VA general 
counsel ruling to the effect that some veteran's who contract 
diseases caused by smoking may be eligible for service 
connection.  

In September 1997, the appellant claimed that her husband had 
recognized guerrilla service during World War II.  During 
that time, she stated that he had been rationed four cartons 
of cigarettes daily and became a "chains-smoker" of 
"different American Brands Cigarettes."  She subsequently 
submitted a completed NA Form 13075, Questionnaire About 
Military Service, on which she claimed that the veteran had 
recognized guerrilla service from May 1942 to July 1945.

In support of the appellant's claim, the RO contacted the 
National Personnel Records Center (NPRC) and requested 
verification of all periods of the veteran's military 
service, as well as copies of all service medical records 
pertaining to him.  In September 1998, the NPRC verified the 
veteran's active service from February 1912 to March 1920, 
and indicated that there were no medical records on file, as 
they may have been destroyed in a fire at the facility in 
July 1973.

Thereafter, the RO obtained private treatment records 
identified by the appellant.  In pertinent part, these 
records show that in October 1963, the veteran was 
hospitalized with a chief complaint of difficulty of 
respiration.  On admission, he reported that he had a history 
of recurrent bouts of dyspnea since early childhood.  He also 
indicated that he consulted a physician in 1960 who told him 
he had weak lungs.  It was noted that he was a "chain 
smoker."  The diagnosis included bronchial asthma, minimal 
inactive tuberculosis, emphysema of both apices, and right 
diaphragmatic pleurisy, healed.  In September 1968, the 
veteran was again hospitalized with various complaints, 
including a productive cough.  At that time, it was noted 
that he smoked 1/2 pack of cigarettes daily.  The diagnoses 
included PTB, extent and activity unknown, and 
bronchopneumonia.  The veteran died shortly after his 
discharge from the hospital. 

In May 1999, the RO requested verification of the claimed 
period of guerrilla service from May 1942 to July 1945.  In 
September 1999, the service department certified that the 
veteran had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.

I.  Entitlement to VA benefits based on the veteran's alleged 
recognized guerrilla service from May 1942 to July 1945.

As set forth above, the veteran had verified service from 
February 1912 to March 1920.  The appellant, however, claims 
that he had subsequent active service during World War II, 
specifically, recognized guerrilla service from May 1942 to 
July 1945.  

Initially, the Board notes that the appellant has offered no 
documentary evidence in support of her claim.  See 38 C.F.R. 
§ 3.203(a); Laruan v. West, 11 Vet. App. 80, 82 (1998).  
Moreover, a review of the record shows that the veteran never 
reported any World War II service in any of his 
communications with VA during his lifetime.  Thus, the RO 
contacted the service department and requested verification 
of the alleged period of World War II service.  38 C.F.R. 
§ 3.203(a).  The service department responded that the 
veteran had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  Based on this 
certification, the RO denied the appellant's claim to VA 
benefits based on this alleged period of service.  She 
appealed the RO determination, arguing that he did have 
guerrilla service in World War II.  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that the findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  Inasmuch as the service 
department's verification of the veteran's service is binding 
on VA and because the appellant has submitted no valid 
evidence of service under 38 C.F.R. § 3.203(a), the Board 
must conclude that she is not entitled to VA benefits based 
on the veteran's alleged period of service from May 1942 to 
July 1945.  As the law is dispositive in this issue, the 
appellant's claim must be denied because of lack of legal 
entitlement.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The appellant's proper remedy, if any, regarding service 
verification is an application to the Board for Correction of 
Military Records.  Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).

II.  Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (1999).  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime after December 31, 1946, and active 
tuberculosis becomes manifest to a degree of 10 percent 
within three years of the date of termination of service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (1999).  Cardiovascular 
disease-renal disease which becomes manifested to a 
compensable degree within one year following a veteran's 
discharge from service may also be presumed to have been 
incurred in service.  These presumptions are rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).

With respect to presumptive service connection for 
tuberculosis, evidence of activity on comparative study of X-
ray films showing pulmonary tuberculosis within the 3-year 
presumptive period provided by section 3.307(a)(3) will be 
taken as establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. § 3.371(a).  Diagnoses of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation or treatment will not be accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray, or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374 (b) (1999).

With respect to claims based on tobacco use, VA General 
Counsel has held that direct service connection may be 
established for disability shown to result from tobacco use 
during active service.  VA O.G.C. Prec. Op. No. 2-93 (Jan. 
13, 1993), 58 Fed. Reg. 42756 (1993).  In order to establish 
a well-grounded claim in such cases, the claimant must 
provide medical evidence of a current disability, medical or 
lay evidence of tobacco use in service, and medical evidence 
of a relationship between the current disability and tobacco 
use during active service.  Id; see also Davis v. West, 13 
Vet. App. 178 (1999).

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  See VA O.G.C. Prec. Op. 
No. 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 (1997).  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the claimant must provide (1) medical evidence of a 
current disability, (2) medical evidence that nicotine 
dependence arose in service, and (3) medical evidence of a 
relationship between the current disability and the nicotine 
dependence.  The determination of whether a veteran is 
dependent on nicotine is a medical issue.  Id.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted in support thereof.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). However, where the issue does not 
require medical expertise, lay testimony may be sufficient.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As set forth above, the veteran's service medical records are 
not available.  The Board is cognizant that, where service 
medical records are presumed destroyed, VA's duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

However, while the service medical records themselves are 
unavailable, the record does contain pertinent information 
extracted from these records, which the RO obtained in the 
1920s and 1930s in connection with the veteran's claims of 
service connection for PTB.  The Board has relied on this 
information and notes that neither of the conditions from 
which the veteran died, nephritis and a pulmonary disability 
(PTB), were clinically evident during the veteran's military 
service or for many years thereafter.  In fact, the record 
indicates that PTB was not diagnosed until November 1926, 
more than 6 years after his separation from active service.  
Bronchial asthma was first diagnosed in July 1950, emphysema 
was first diagnosed in October 1963, and chronic nephritis 
was first diagnosed in January 1968.  Thus, nephritis and PTB 
may not be presumed to have been incurred in service.  
38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.309 (1999).  

Moreover, the Board notes that none of the post-service 
medical evidence of record relates the veteran's PTB, asthma, 
emphysema, or nephritis to his period of service or any 
incident therein, including cigarette smoking.  

With respect to the appellant's theory that the veteran's 
fatal nephritis and pulmonary disability resulted from 
smoking, the Board initially notes that the record contains 
no competent medical evidence of nicotine dependence in 
service or any time thereafter.  In addition, no competent 
medical evidence has been submitted linking the fatal 
nephritis and PTB to any nicotine dependence of in-service 
origin.  while the appellant appears to allege that the 
veteran incurred nicotine dependence during service, there is 
no medical opinion of record which supports this lay 
assessment.  Again, the record contains no medical diagnosis 
of nicotine dependence in service or at any other time 
thereafter.  

It is also noted that, although the appellant alleges that 
the veteran smoked cigarettes during service, the record also 
shows that he continued to smoke for many years after 
service.  Thus, although he may have smoked in service, the 
impact of cigarette smoking at various times on an 
individual's health is a medical determination which the 
appellant and the Board may not competently make.  See 
Espiritu, supra.  Even assuming without deciding that the 
veteran smoked cigarettes during service, the appellant has 
failed to present any competent medical evidence that his 
fatal nephritis and PTB are related to such in-service 
smoking, as opposed to post-service cigarette smoking and/or 
causes unrelated to cigarette smoking.  Cf. Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994) (proof of direct service 
connection entails proof that exposure in service caused the 
malady appearing years later). 

It appears that the appellant has also argued that the 
veteran first became addicted to cigarettes in service and 
that any post-service smoking and related disability is also 
connected to his period of service.  The Board has carefully 
considered her claim in this regard, but again notes that 
medical evidence is required to show that the veteran 
incurred nicotine dependence in or due to service.  See 
Espiritu; VA O.G.C. Prec. Op. No. 19-97.  It is not 
sufficient that he merely state that he began smoking in 
service and that he continued to smoke, or that cigarettes 
were plentiful and free during his service period or 
thereafter.  Neither the Board nor the appellant is competent 
to express an opinion as to the existence of a nicotine 
dependence.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

For the reasons cited above, it is the Board's conclusion 
that the appellant's claim of service connection for the 
cause of the veteran's death is not substantiated by 
competent objective evidence.  In this case, the appellant 
has not identified any available medical evidence that has 
not been submitted or obtained, which would support her 
claim.  Thus, VA has satisfied its duty to assist the 
appellant.  

III.  Entitlement to DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318

The appellant has also claimed entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318.  She has advanced no specific 
theory of entitlement to this benefit.

Under that statute and its implementing regulation, even 
though a veteran died of nonservice-connected causes, VA will 
pay death benefits to the surviving spouse in the same manner 
as if the veteran's death were service-connected, if:  (1) 
the veteran's death was not the result of his or her own 
willful misconduct, and (2) at the time of death, the veteran 
was receiving, or was entitled to receive, compensation for 
service-connected disability that was:  (i) rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; or (ii) rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least 5 years immediately 
preceding death.  38 C.F.R. § 3.22(a).

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:  
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  38 C.F.R. 
§ 3.22(b).

In addition, under the Court's current case law, a survivor 
of a deceased veteran is eligible for DIC under section 
1318(b)(1) if (1) the veteran was in actual receipt of a 100 
percent disability rating for the statutory period of time; 
(2) the veteran would have been in receipt of a 100 percent 
disability rating for such time but for clear and 
unmistakable error (CUE) in a final rating or Board decision; 
or (3) if under specific and limited exceptions, the veteran 
had been "hypothetically" entitled to receive a 100 percent 
disability rating for the required period of time.  Marso v. 
West, 13 Vet. App. 260 (1999) 

According to the Court, consideration of whether a veteran 
was "hypothetically" entitled to a 100 percent disability 
rating for the required period can only be made for claims 
where 38 C.F.R. § 19.196 applies, i.e. for those "entitled 
to receive" claims received prior to the March 4, 1992 
effective date of the superseding regulation (38 C.F.R. §  
20.1106), or where a veteran had never filed a claim for VA 
benefits, and therefore no final VA decision regarding his 
level of disability was made.  Marso, supra (citing Carpenter 
v. West, 11 Vet. App. 140 (1998)); Wingo v. West, 11 Vet. 
App. 307 (1998).

In this case, the veteran was not in receipt of compensation 
at the time of death for service-connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death, and he was not so rated for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.  38 C.F.R. § 3.22.  Moreover, the 
Board notes that the veteran's claims of service connection 
for PTB were denied in final December 1926 and April 1931 
decisions.  There is no indication that these decisions were 
clearly and unmistakably erroneous, nor has it been so 
contended by the appellant.  Ruiz v. Gober, 10 Vet. App. 352, 
357 (1997).  The veteran did not file a claim of service 
connection for nephritis or other disability during his 
lifetime.  

With respect to the Court's "hypothetically entitled to 
receive" theory, the appellant's claim for DIC benefits 
under 38 U.S.C.A. § 1318 was received well after March 4, 
1992.  Thus, it appears that consideration under the 
hypothetical entitlement theory is not warranted.  In the 
alternative, the Board notes that there is absolutely no 
evidence of record to show that the veteran would have been 
entitled to receive a total disability rating for the 10 
years immediately preceding his death, thus entitling the 
appellant to DIC benefits under section 1318.  Furthermore, 
the appellant has submitted no argument to this effect.  See 
Cole v. West, 13 Vet. App 268 (1999) (holding that, as to a 
section 1318 hypothetically "entitled to receive" theory, a 
claimant must set forth how, based on the evidence in the 
veteran's claims file, or under VA's control, at the time of 
the veteran's death and the law then applicable, the veteran 
would have been entitled to a total disability rating for the 
10 years immediately preceding his death); see also Marso, 
supra.  Consequently, the Board finds that entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 is not warranted.

In reaching this decision, the Board has considered that 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
it is noted that although 38 C.F.R. § 3.22 was revised after 
the appellant's claim was filed, the law itself has not 
changed.  As the Secretary's interpretive rule makes clear, 
the law was always that hypothetical claims were not 
permitted to establish entitlement to dependency and 
indemnity compensation.


ORDER

The appellant's claim of entitlement to VA benefits based on 
the veteran's alleged recognized guerrilla service from May 
1942 to July 1945 is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1318 is denied.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

